Case: 12-20575       Document: 00512272898         Page: 1     Date Filed: 06/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 13, 2013
                                     No. 12-20575
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAYMUNDO BALLEZA-ZAPATA, also known as Raymundo Balleza, also
known as Raymundo Zapata Balleza, also known as Raymundo Balleza Zapata,
also known as Reymundo Zapata Balleza,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-347-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Raymundo Balleza-
Zapata has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Balleza-Zapata has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20575   Document: 00512272898   Page: 2   Date Filed: 06/13/2013

                              No. 12-20575

as Balleza-Zapata’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2